DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive. The amendments overcome the objections. The objections to the claims have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments overcome the 112(b) rejections. The 112(b) rejections have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0223700, hereinafter Kirenko.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: “that that” in line 2 of both claims should read –that--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “circuitry” in lines 5, 8, and 11. In the event that each recitation is a new element, and the claim recites 3 different circuitries, this is new matter.
Claim 2 further recites “circuitry” in line 2. In the event that this is a new element, and the claim recites 4 different circuitries, this is new matter.
Claim 3 further recites “circuitry” in line 2. In the event that this is a new element, and the claim recites 4 different circuitries, this is new matter.
All other claims are rejected by virtue of their dependence on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “circuitry” in lines 5, 8, and 11. It is unclear whether the claim recites 3 different circuitries performing 3 different functions, or if the claim recites 1 circuitry performing 3 different functions. For further examination, it will be interpreted as 1 circuitry.
Claim 2 further recites “circuitry” in line 2. It is unclear whether the claim is reciting a new element, or if the claim is simply further limiting the functions the circuitry of claim 1 performs. For further examination, it will be interpreted as 1 circuitry.
Claim 3 further recites “circuitry” in line 2. It is unclear whether the claim is reciting a new element, or if the claim is simply further limiting the functions the circuitry of claim 1 performs. For further examination, it will be interpreted as 1 circuitry.
Claim 4 recites the limitation “the at least two photodiodes sample simultaneously” in lines 11-12. Claim 4 is an apparatus claim and cannot recite a step or manipulation. For further examination, the limitation will be interpreted as functional language.
Claim 5 recites “a first photodiode”. It is unclear whether this is the same element as the “one or more photodiodes” in claim 1 or if it is a new element. For further examination, it will be interpreted as the same element.
Claim 6 recites “a first photodiode” and “a second photodiode”. It is unclear whether these are the same element as the “one or more photodiodes” in claim 1 or if they are new elements. For further examination, they will be interpreted as the same element.
Claim 7 recites “a first photodiode”, “a second photodiode”, “a third photodiode”, and “a fourth photodiode”. It is unclear whether these are the same element as the “one or more photodiodes” in claim 1 or if they are new elements. For further examination, they will be interpreted as the same element.
Claim 7 also recites “a red LED”, “an infrared LED”, “a blue LED”, “a red VCSEL”, and “an infrared VCSEL”. It is unclear whether these are the same element as the “one or more light emitters” in claim 1 or if they are new elements. For further examination, they will be interpreted as the same element.
Claim 10 recites the limitation “wherein the medical sensor comprises the following topologies”, but the sensor itself cannot comprise topologies, a topology is a characteristic of a configuration the sensor is in. For further examination, it will be interpreted as the sensor can be operated in configurations comprising the following topologies.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7894869, hereinafter Hoarau, in view of US 8391979, hereinafter Kuhn, and in view of US 2015/0223700, hereinafter Kirenko.  
Regarding claim 1, Hoarau teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) comprising: one or more light emitters (emitter 16); one or more light detectors (detector 18 and secondary detector); circuitry configured to operate the one or more light emitters and the one or more light detectors in a first configuration, the first configuration comprising a reflective topology and configured to detect blood oxygen saturation levels (Fig. 11, sensor 10D laid flat, emitter 16 and detector 18 operating as a first sensor apparatus comprising a reflective topology); and circuitry configured to operate the one or more light emitters and the one or more light detectors in a second configuration, the second configuration comprising a transmissive topology and configured to detect blood oxygen saturation levels (Fig. 10, sensor 10D folded, emitter 16 and secondary detector operating as a second sensor apparatus comprising a transmissive topology); wherein the medical sensor comprises circuitry that is configured to sample from both the first configuration and the second configuration (Col. 7 lines 15-20, Col. 9 lines 15-31).
Hoarau does not teach wherein the one or more light detector is one or more photodiodes, or wherein the circuitry is configured to sample simultaneously from both the first configuration and the second configuration (emphasis added).
Kuhn teaches a medical sensor (Fig. 3, sensor 100) for detecting blood oxygen saturation levels (Col. 2, lines 52-55, tissue includes blood) comprising: one or more light emitters (light sources 106, Col. 8 lines 41-46); one or more photodiodes (light detector 110, light detector 108, Col. 8 lines 62-63 and Col. 9 lines 18-19 state that light detector 110 and light detector 108 may be photodiodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hoarau such that the one or more light detectors were one or more photodiodes, as taught by Kuhn, as a simple substitution of one element for another to obtain the predictable result of measuring received light.
Hoarau and Kuhn do not teach wherein the circuitry is configured to sample simultaneously from both the first configuration and the second configuration (emphasis added).
Kirenko teaches a medical sensor for detecting blood oxygen saturation levels comprising circuitry that is configured to sample simultaneously from a first configuration comprising a reflective topology and a second configuration comprising a transmissive topology (para [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hoarau and Kuhn such that the circuitry is configured to sample simultaneously from both the first configuration and the second configuration, as taught by Kirenko, as a choice from a finite number of identified, predictable solutions (sampling at different points in time from the different configurations or sampling simultaneously from the different configurations) with a reasonable expectation of success.
 Regarding claim 3, Hoarau, Kuhn, and Kirenko teach the medical sensor of claim 1, Hoarau further teaching wherein the medical sensor comprises circuitry that is configured to switch from the first configuration to the second configuration in response to a current measuring scenario (Col. 7 lines 15-20, Col. 9 lines 15-31).
Regarding claim 5, Hoarau, Kuhn, and Kirenko teach the medical sensor of claim 1, Hoarau further teaching wherein a first photodiode is configured for use in both the transmissive topology and the reflective topology (Col. 7 lines 13-15, detector 18).
Regarding claim 6, Hoarau, Kuhn, and Kirenko teach the medical sensor of claim 1, Hoarau further teaching wherein a first photodiode is configured for use in the transmissive topology (secondary detector 40) and a second photodiode is configured for use in the reflective topology (detector 18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Hoarau and Kirenko.
Regarding claim 4, Kuhn teaches a medical sensor (Fig. 3, sensor 100) for detecting blood oxygen saturation levels (Col. 2, lines 52-55, tissue includes blood) comprising: at least one light-emitting diode (LED) and at least one vertical-cavity surface-emitting laser (VCSEL) (light sources 106, Col. 8 lines 41-46 state that light sources 106 can be LEDs and VCSELs), each of the at least one LED and each of the at least one VCSEL being configured to produce light (light sources 106 produce light, Col. 8 lines 36-37), wherein each of the at least one LED and the at least one VCEL can be individually activated to produce light (Col. 5 lines 27-31, Col. 11 lines 36-48, Examiner’s note: “Individually activated” does not necessarily mean that one is on while the other is off; all lights can be on and they can still be “individually activated”); and at least two photodiodes (light detector 110, light detector 108, Col. 8 lines 62-63 and Col. 9 lines 18-19 state that light detector 110 and light detector 108 may be photodiodes) that are configured to capture measurements associated with light produced by at least one of the at least one LED or the at least one VCSEL (Col. 8 line 61 to Col. 9 line 5; Col. 9 lines 16-29).
Kuhn does not teach the at least one LED, the at least one VCSEL, and the at least two photodiodes being configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels, and the at least two photodiodes sample simultaneously from the reflective topology and the transmissive topology.
However, Hoarau teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) wherein at least element configured to produce light (emitter 16) and at least two elements configured to capture measurements associated with light produced by the light producing elements (detectors 18 and 40) are configurable to create both a transmissive topology (Fig. 10, Col. 1 lines 61-64 transmission-type configuration, Col. 7 lines 15-17 transmission mode) and a reflective topology (Fig. 11, Col. 1 lines 64-66 reflectance-type configuration, Col. 7 lines 17-20 reflectance mode), both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels (Col. 1 lines 28-34, 39-44, and 51-66), and the at least two elements configured to capture measurements associated with light produced by the light producing elements sample from both the reflective topology and the transmissive topology (Col. 7 lines 15-20, Col. 9 lines 15-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the medical sensor of Kuhn such that the at least one LED, the at least one VCSEL, and the at least two photodiodes are configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels, and the at least two photodiodes sample from the reflective topology and the transmissive topology, as taught by Hoarau, in order to have a sensor that can monitor a patient’s physiological characteristics (Hoarau, Col. 1 lines 20-38) at multiple tissue sites by changing configuration (Hoarau, Col. 2 lines 51-57), which reduces waste and prevents signal artifacts associated with a poor sensor fit (Hoarau, Col. 4 lines 9-20).
Kuhn and Hoarau do not teach wherein the circuitry is configured to sample simultaneously from both the first configuration and the second configuration (emphasis added).
Kirenko teaches a medical sensor for detecting blood oxygen saturation levels comprising circuitry that is configured to sample simultaneously from a first configuration comprising a reflective topology and a second configuration comprising a transmissive topology (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kuhn and Hoarau such that the circuitry is configured to sample simultaneously from both the first configuration and the second configuration, as taught by Kirenko, as a choice from a finite number of identified, predictable solutions (sampling at different points in time from the different configurations or sampling simultaneously from the different configurations) with a reasonable expectation of success.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoarau, Kuhn, and Kirenko as applied to claim 1 above, and further in view of US 8,100,834 B2, hereinafter Shuler, US 2017/0281081, hereinafter Nousiainen, and US 2013/0158413, hereinafter Lisogurski.
Regarding claim 7, Hoarau, Kuhn, and Kirenko teach the medical sensor of claim 1, Hoarau further teaching the sensor further comprising a first photodiode (detector 18 or secondary detector 40); a second photodiode (detector 18 or secondary detector 40); and a light source (light emitter 16).
Hoarau does not teach the medical sensor of claim 1 further comprising a third photodiode; a fourth photodiode; a red LED; an infrared LED; a blue LED; a red VCSEL; and an infrared VCSEL.
However, Shuler teaches a medical sensor (Fig. 5A) comprising a first photodiode, a second photodiode, a third photodiode, and a fourth photodiode (Fig. 5A, 515A plus 515B plus 515C plus 515D, or alternatively, a single optical receiver 515 which is made of four photodiodes as stated in Col. 15 lines 47-52); and five LEDs (Fig. 5A, 510A plus 510B plus 510C plus 510D, a single optical transmitter 510 may comprise two or more LEDs as stated in Col. 15 lines 42-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau, Kuhn, and Kirenko such that it further comprises a third photodiode, a fourth photodiode, and five light sources, as taught by Shuler, in order to have multiple pairs of photo receptors that have different optical path lengths (Col. 15 lines 48-67) and have optical transmitters that emit a selected examination spectra (Col. 15 lines 41-47).
Nousiainen teaches a medical sensor (para [0068], optical heart rate monitor) comprising a red LED, an infrared LED, and a blue LED (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau, Kuhn, Kirenko, and Shuler such that it further comprises a red LED, an infrared LED, and a blue LED, as taught by Nousiainen, in order to have light sources that use multiple wavelength ranges to measure different depths of blood flow in tissue (Nousiainen, para [0068]).
Lisogurski teaches a medical sensor (measurement system 301) comprising a red VCSEL and an infrared VCSEL (para [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau, Kuhn, Kirenko, Shuler, and Nousiainen to further comprise a red VCSEL and an infrared VCSEL in order to emit coherent light over wavelengths tuned to hemoglobin absorbency or an isosbestic point of hemoglobin (Lisogurski, para [0052]).
Regarding claim 8, Hoarau as modified teaches the medical sensor of claim 7, wherein the medical sensor is further configured to control the red LED, the infrared LED, the blue LED, the red VCSEL, and the infrared VCSEL either independently or simultaneously (Shuler, Col. 18 lines 2-11, compartment sensors contain optical transmitters 510).
Regarding claim 9, Hoarau as modified teaches the medical sensor of claim 8, wherein the medical sensor is further configured to capture measurements from the first photodiode, the second photodiode, the third photodiode, and the fourth photodiode either independently or simultaneously (Shuler, Col. 18 lines 2-11, compartment sensors contain optical receivers 515).
Regarding claim 10, Hoarau as modified teaches the medical sensor of claim 7, wherein the medical sensor comprises the following topologies: 1) transmissive LEDs, 2) reflective LEDs, 3) transmissive VCSELs, and 4) reflective VCSELs (Hoarau teaches the arrangement of light emitters and light detectors in both transmissive and reflective topologies, and as modified includes both LEDs and VCSELs as light emitters, therefore Hoarau would teach transmissive LEDs, reflective LEDs, transmissive VCSELs, and reflective VCSELs).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose and would not have rendered obvious the medical sensor of claim 1, wherein the medical sensor comprises circuitry that is configured to switch from the first configuration to the second configuration in response to user input.
Hoarau discloses a medical sensor comprising circuitry that is configured to switch from the second configuration, comprising a transmissive topology, to the first configuration, comprising a reflective topology, in response to user input (Col. 7 lines 15-22, Col. 9 lines 4-34). This is performed by a user removing portion 11 from the sensor, thereby rendering it unable to be used in a transmissive fashion, wrapped around tissue, and would only allow it to be used in a reflective fashion where the sensor would be laid flat across the tissue. It is not possible for the sensor of Hoarau to first be placed in the first, reflective, configuration with portion 11 removed and then be switched into the second, transmissive, configuration with portion 11 present because a user is not able to reattach portion 11 once detached.  Therefore, Hoarau does not disclose circuitry that is configured to switch from the first, reflective, configuration to the second, transmissive, configuration in response to user input.
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791